EXHIBIT 99.1 Contact: Kevin Murphy 585-218-4210 PRO-FAC ANNOUNCES DIVIDEND Fairport, N.Y., July 2, 2009Pro-Fac Cooperative, Inc. (Nasdaq-CM: PFACP), an agricultural cooperative, today announced a $0.20 per share dividend, payable July 31, 2009, to shareholders of record of its Class A cumulative preferred stock at the close of business on July 15, 2009. Pro-Fac announced on April 3, 2009 its intention to reduce the quarterly dividend, if declared, from the full quarterly dividend of $0.43 per share. Since the dividend is cumulative, the $0.23 per share which is not paid cumulates and must be paid in the future before the payment of dividends on any other Pro-Fac equity and before the redemption of any Pro-Fac equity. The lower $0.20 rate is expected to continue indefinitely and will preserve approximately $1.2 million in cash for Pro-Fac on an annual basis. The Pro-Fac Board understands the importance of conserving operating funds in order to maintain a viable enterprise, said General Manager and CEO Stephen R. Wright. A quarterly dividend of $0.20 per share represents an annual yield of over 3%, which is still competitive in todays market. # ABOUT PRO-FAC: Pro-Fac Cooperative is an agricultural cooperative that markets crops grown by its member-growers, including fruits (cherries, apples, blueberries, and peaches), vegetables (snap beans, beets, peas, sweet corn, carrots, cabbage, squash, asparagus and potatoes) and popcorn. These commodities are marketed through Birds Eye Foods, of which Pro-Fac is a significant minority owner, and several other food processing and marketing companies. Only growers of crops marketed through Pro-Fac (or associations of such growers) can become members of Pro-Fac. Pro-Facs Class A cumulative preferred stock is listed on The Nasdaq Capital Market under the stock symbol, PFACP.
